Order entered December 13, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00883-CV

                                MARTHA BAILEY, Appellant

                                               V.

                     ROBERT HASS AND CANDICE HAAS, Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-03564

                                           ORDER
       Before the Court is appellant’s December 6, 2018 motion for an extension of time to file

her amended brief. We GRANT the motion. We ORDER the amended brief tendered to this

Court by appellant on December 6, 2018 filed as of the date of this order.


                                                      /s/   DAVID EVANS
                                                            JUSTICE